*306OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 31, 1948. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the retired Justice of the Supreme Court to whom the issues were referred for hearing and report. The respondent has submitted an áffirmation in opposition to the petitioner’s motion.
The Referee found the respondent guilty of neglect and of other improprieties with respect to his handling of an estate and various other legal matters.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Referee. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the evidence that the respondent never intended to commit an act of misfeasance and that the respondent has made full restitution in this matter. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Titone and Lazek, JJ., concur.